Case: 19-10229     Document: 00515851131         Page: 1     Date Filed: 05/06/2021




               United States Court of Appeals
                  for the Fifth Circuit                               United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 6, 2021
                                  No. 19-10229
                                                                        Lyle W. Cayce
                               Conference Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Jamaal Rambo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-186-3


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brandon Jamaal Rambo has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Rambo has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10229     Document: 00515851131          Page: 2   Date Filed: 05/06/2021




                                   No. 19-10229


   developed to allow us to make a fair evaluation of Rambo’s claim of
   ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Rambo’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Rambo’s motion
   to appoint new counsel is DENIED. See United States v. Wagner, 158 F.3d
   901, 902-03 (5th Cir. 1998).




                                        2